Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Steven L. Nichols on 02/09/2022.
The application has been amended as follows: 
Claims:
Cancel claim 5.
Replace the claim 1 as below:

--1. A method for regulating a deposition characteristic of a rendering material in a rendering apparatus, the method comprising: 
determining a status of a material deposition structure within the rendering apparatus that deposits the rendering material; 
adjusting a physical attribute of the material deposition structure that deposits the rendering material; and 
provoking formation of a transitory film on the material deposition structure by activating the material deposition structure, whereby to deposit rendering material.--

	Abstract:
Replace the Abstract as below:
--A method for regulating a deposition characteristic of a rendering material in a rendering apparatus includes determining a status of material deposition structure, and adjusting a physical attribute of the material deposition structure.--


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853